PER CURIAM Opinion; Concurrence by Judge O’SCANNLAIN; Concurrence by Judge KLEINFELD; Dissent by Judge BERZON.
ORDER
The opinion filed in this case on August 23, 2010, and reported at 619 F.3d 1109, is hereby amended. An amended opinion is filed concurrently with this order.
With this amendment, Judge O’Scannlain has voted to deny the petition for rehearing en banc, and Judge Kleinfeld has so recommended. Judge Berzon has voted to grant the petition for rehearing en banc. The full court has been advised of the petition for rehearing en banc, and no active judge has requested a vote on whether to rehear the matter en banc. See Fed. R.App. P. 35.
The petition for rehearing en banc is DENIED. No subsequent petitions for rehearing or rehearing en banc may be filed.
OPINION
PER CURIAM:
A majority of the panel (Judges O’Scannlain and Kleinfeld) holds that World Vision, Inc. qualifies as an entity exempt under 42 U.S.C. § 2000e-1(a) from Title VII’s general prohibition against religious discrimination. Judges O’Scannlain and Kleinfeld concur that an entity is eligible for the section 2000e-1 exemption, at least, if it is organized for a religious purpose, is engaged primarily in carrying out that religious purpose, holds itself out to the public as an entity for carrying out that religious purpose, and does not engage primarily or substantially in the exchange of goods or services for money beyond nominal amounts.
For the reasons set forth in the opinions of Judges O’Scannlain and Kleinfeld, the district court’s grant of summary judgment to World Vision, Inc. is
AFFIRMED.